CECILIA HIDALGO MORAN

No

DALGO

NUMERO: (CUATRO MIL NOVECIENTOS SESENTICUATRO K 16619
MINUTA: CUATRO MIL NOVECIENTOS SESENTA REG 1081

INCLUSION DE LA LISTA DE BIENES Y SERVICIOS
CUYA ADQUISICION OTORGA EL DERECHO A LA
DEVOLUCION DEL 16V, IPM- UY OTRO IMPUESTO AL
CONSUMO, EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS
EN EL LOTE 4, QUE CELEBRAN, DE UNA PARTE,
PERÚPETRO S.A.5 Y, DE, LA OTRA PARTE,
OCCIDENTAL PETROLERA DEL. PERU, _1INC.,
SUCURSAL DEL PERU¿  TALISMAN (PERU) LTD.,
SUCURSAL PERUANA, Y AMERADÁ. MESS. PERU,
INC,, SUCURSAL DEL PERU, FERIRFFSCIRIRITIAOS

ES

a araGOVVVVna

MODO RO 00000000 ESA LN
IN TRODUCC1O Niss=======8% E==3)
EN.LÁ-CIUDAD DE EIMA A LOSS0CHO, (68) r 5” DEL-MES DESSETIEMBRE: DE DOS MIL- CUATRO
E MI; CAROLA ECaJh HÍDALGÓ MORAN, MOYÁRIA DE ESTÁ CAPITAL,
ELEMN
DON: ANTONTO | RODOLFO STUMPFLE GUIMARAES, QUIEN MANIFIESTA SER DE NACIONALIDAD:
PERUANA, -DEJESTADO CIVIL: CASADO; .DE- PROFESION: INGENIERO Y DOMICILIAR EN ESTA
CAPITAL, ¡DEBIDAMENTE IDENTIFICADO: CON DOCUMENTO. NACIONAL DE IDENTIDAD NUMERO:

(2004,

=> =i

08772263 ==is=22===>
DUTEN EN ESTE” ACTO DECLARA PROCEDER EN, NOMBRE” Y REPRESENTACION, ÚE PERUPETRO
S.A, 2ON REGISTRO ÚNICO BE CONTRIBUYENTE NUMERO: 20194785044, CON DOMICILIO EN
AY. LUTS ALDANA NUMERO 320.. SAN BORDA: LIMA, EN SÍ: CALIDAD DÉ GERENTE GENERAL,
V.QUIEN. DICÉ- ESTAR DEBIDAMENTE FACULTADO SEGÚN: CONSTA DEL. FODER INSCRITO EN El
ASIENTO £ 00029 DE. LA PARTIDA: ELECTRÓNICA No 00259937 DÉL REGISTRO DE PERSONAS

JURIDICAS DE LIMA.=
DON: JORGE AUGUSTO PEREZ TAIMAN, QUIEN MANIFIESTA SER DE RACIONALIDAD: PERUANA,
DE, ESTADO CIVILZ CASADO: DE. PROFESION: ABOGADO, “Y DOMICILIAR EN ESTA BAPITAL,
DEBIDAMENTE IDENTIFICADO £ON DOCUMENTO NACIONAL DE IDENTIDAD NUMERO: 043535
DULEÑ. EN éste ACTO: DECLARA PROCEDER, EN NOMBRE, Y REPRESENTACIÓN DE OCCIDENTAL
PETROLERA DEL “PERU, -INC., SUCURSAL DEL PERU. :INSCRITA-EN UA PARTIDA. ELECTRONICA
N"-11622900DE4, REGISTRO DE PERSONAS JÚRADICAS DE, Lift, Y. EN EE. ASIENTO 1,, FOJAS

DALGO A

119 Y 120, DEL TOMO 111 , DEL LIBRO DE CONTRATISTAS NE DPERÁCIÓNES DEL REGISTRO ”
PÚBLICO" ,DE HIDROCARBUROS. CON, REGISTRO ÚNICO -DE CONTRIBUYENTE “NUMERO
20247438358, CON DOMICILIO EN VICTOR ANDRES BELAUNDE NUNERO 1474 OIA' PRINCIPAL %
155, 'EDTEICIO REAL TRES, OFICINA 502, CENTRO. EMPRESARIAL REAE, DEL DISTRITO DE
SAN ISIDRO, DE LA- PROVINCIA Y' DEPARTAMENTO -DE LIMA, Y ptes DIE ESTAR

DEBIDAMENTE: FACULTADO SEGUN. CONSTA “DEL. PODER INSCREIP" ¿EN LA, NSORITO, EN ta,

PAÉTIDA ELECTRONICA M' 11022990. DEL. REGISTRO DE PERSONAS JURIDADAS, DE “Ha YEN

EL ASTENTO 1 FOJAS 117 Y 120, DEL-TOMO ITE DEL LIBRO pÉ MANDATOS DEL REGISTRO Me

PUBLICO DE HIDROCARBUROS, =
DONt FRANCISCO GALVEZ DARINO, QUIEN MANIFIESTA SER, DE RACTONAL FRAÑ: PERUANA, “D
ESTADO CIVIL; ASADO, DE=PROFESION:* ABOGADO, Y. DOMICICTAR. EN “ESTA CAPITAL
DEFIDAMENTE IDÉNTIFICADO CON DOCUMENTO MÁCIONAL DE ¡gift 00 NÚMERO: 08731225/== t
QUIEN. “EN "ESTE “ALTO” DECLARA “PRDEEDER JEN., NonBrE gn REPRESENTACIÓN, DE TALISMAN
(PERU) LTD.,  SUCURSAL PERUAMA, afina ELECTRONICA -— NUMERO
11018632, DEL REGISTRÓ HE PERSONAS) UR rTCAS $e di ¿EN Ek, ASIENTO. Lo FOJAS
382, TOMO LIT DEL tIBRO*DE CONTRAT IST QPER E6-1 DEL, Reé1sTRO PUBLICO DE
HIDROCARBUROS, EON RESTSTRO: UNT J- pl CON BUYENTE “NUMERO: 20340617348," CON *
DOMICILIO EN LA BALLE AGAN ARI ¡ÉRÚ 18% as DÍSTRITÓ-DE- SAN ISIDRO: DE ñ
LÁ PROVINCIA Y. DEPAR] TO: E CtmA EN su CALIDAD” DE? MANDATARIO: NACIONAL, Y
QUIEN D10E ESTaaeN IDANENTE FACÚLTADO _SEBUN*CONSTA DE LOS” PODERES INSCRITOS. EN
A PARTIDA "UHERD 116184x2?D€L fecisTRO DE PERSONAS JURIDICAS DE Lihn: Y En Ca *
PARTIDO ELECTRONICA MN” 11668230 DEL REGISTRO PUBLICO DE HIDROCARBUROS. ==
IGUALMENTE, EN ESTE ACTO DECLARA PROCEDER EN NOMBRE” Y REPRESENTACIÓN DE TALISMAN

ENERGY-INC. ¿CON DOMICILIO: EN SUITE 3A40Ó, 898 * JRD STREET, S<M.4, CALBGRY, AB T2P.,
Scsy EaMÁna;. Y QUIEN DFCE ESTAR DEBIDAMENTE FACULTADO-SEGUN- CONSTA “EN EL PODER:
INSCRITO EN LA "PARTIDA “ELECTRONICA + N% “14033536 DEL REGISTRÓ De PERSONAS:
JURÍDICAS DEL IMA.*
DON; ALBERTO” VARILLAS CUETO, QUIEN MANIFIESTA SER DE. haEupfiaLiDAt PERUANA, DE
ESTADO CIVIL: CASADO, DE FROFESION: ABOSADO. . Y DonfcIUTAR, EN “ESTA CAPITAL,

DEBIDAMENTE IDENTIFICADO CÓM DOCUMENTO NACIONAL" DE IDENTIDAD AUHRERO:, 07815924 .==

GUIÉN, EN. ESTE ACTO: DECLARA PROCÉDER- EN NOMBRE Y REPRESENTACIÓN DÉ: AMERADA- -HESS'
PERÚ; INC,, SULURSAL DEL PERU, ÍNSURITA EN LA. PARTIDA, ELECTRONICA” NumEro ”
116s7409%. DEL REGISTRO DE PERSONAS- JURIDICAS DE Lima Y EN Ca PARTIDA ELECTRONICO
NUMERO 11670717 DEL REGISTRO PUBLICO DE HIDROCARBUROS, - CON REGISTRO UngóO DE

CONTRIBUYENTE NUMERO 20509177385, CON DOMICILIO EN LA AVENIDA EL ROSARIO "NO 380%, *
pet DISTRITO DE 5ÁN ISIDRO, DE LA PROVINCIA Y APARTAMENTO DE LIMA, EN su +

=£5=8

TESTIMONIO

DALGO

IDALGO MORAN

CALIDAD DÉ: NÁNDATÁRIO NACIONAL, Y QUIEN DICE ESTAR DEBIDAMENTE FACULTADO SEGUN
CONSTA DE*LOS PODERES INSCRITOS EN LA PÁRTIDA “ELECTRONICA. N* 11567403 DEL
REBISTRÓ DE PERSONAS JURIDICAS DE LIMA Y EN LA PARTIDA ELÉCTRONICA N" 11670217
DEL, REGISTRO PUBLICO DE HIDROCARBUROS.
IGUGLMENTE,< EN ESTE'ADTO DECLARA PROCEDER EN NOMBRE Y REPRESENTACION DE AMERADA
HESS CORPORATION, CON DOMICILIO EN ONE ALLEN CENTRE, 500 “DALLAS. STREET. HOUSTON,
TX, 77941, ESTADOS, UNIDOS, DE AMERICA, Y DUJEN DICE ESTÁR DEBIDAMENTE FACULTADO
SEGUN "CONSTA. DE” LOS PODERES INSCRITOS. EN LA” PARTIDA” NUMERO 11663444 DEL
REGTSTRO »e PERSORAS JURIDICAS DE LIMA.==
DON+ RICARDO PORFIRIO SILVA. CHUECA, QUIEN MANIFIESTA SER DE NACIONALIDAD:
PERVANA, Ye ESTADO, CIVIL eS DE- PROFESION: ABOGADA o DOMICILIAR EN ESTA

incite: R3==e= ñ
aulén EN ESTE 'ACTÁ DECLARA PROCEDER EN NOMBRE Y AEPÑESENTAS 1ON DE OCCIDENTAL
PETROLEUM CORPORATION, CON DOMO 10 En ¿ME cap WILSHTRE BOULEVARD, - LOS
ANGELES: CALIFORNIA, ESTADOS UNIDOS, pe ERICA, guzEN DICE ESTAR DEBIDAMENTE
FACULTADO “SEGUN CONSTA DEL poesf Es Se ORGA! POR” pIEpA. EMPRESA. EN. SU
FAVOR, MEDIANTE INSTRUMENTO" DE. FECHA FEBRERO DE.2004% OTORGADO ANTE El
HOTARLO 1cp 0EL ESÑADO DE* CACLEBeNLA, ESTADOS UNIDOS DE AMÉRICA, SHARON Co
FIERRO, Es. PLRAMENTE “LEGALIZADO Y TRADUETDO SE. ACOMPARA Y CUYA TRADUCCION
OFICIAL *gÉ hb “EN” PROCESO DE INSCRIPCIÓN EN.ELl. REGISTRO DE PERSONAS
JURIDICAS. DE L1MA.=
LOs COMPARECIENTES SON INTELIGENTES EN EL 1DÍ0MA: CASTELLANO, DUIENES SE OBLIGAN
CON CAPACIDAD, =LIBERTAD. Y CONOCIMIENTO SUFICIENTE, DE CONFORMIDAD CON EL EXAMEN
OUE-LES HE EFÉCIVADO: DE LO QUE-DOY FE Y. ME ENTREGAN UNA MINUTA QUE ARCHIVO EN
Su LEGAJO. RESPECTIVO BAJO El WUMERO. DE ORDEN CORRESPONDIENTE Y CUYO TENOR

¿cepo o3>2==

MINUTAsS5=>.-

Señora Notaria Dra: Cecilia Hidalgo:==

Sirvase usted sxtender en su Registro de Escrituras Públicas uña en la que
conste la Inélusiów- de la Lista de Bienes y Servitios- cuya aduvisición otorga el
derecho-a la develución del J6V, 1FM u otro iepuesto al consumo; en el Contrato
de Liceñcia para la Exploráci ón y Exptotación de Hidrocafburos en el: Lote 6%,
gue telebran, desuna parte, PÉRUPETRO S.A. Con Redistro Unicode Contribuyentes
y* 20176785944, con. dprtrilio eéñ, Av. Luis Atgaha y" 320, San Borja, Lima,
Jeticprates reg bsentótta por se Gerente: prostate Señor Antonia Rodolfo Stunptle

-41DAtGo

suinaraes, ¡identificado con Documento Natiomal- de Identidad, 'N* 08772263,

autoFizádo según peder imscrato en la Partida Electrónica N*. 00259837, asiento £

60928, del Registro de Personas Juridicas de la Oficina Registral de Lima >

Calláo, “a Guien en adelante 58 le denominará *PERUPETRO”, y de 14 otra parte,
OCCIDENTAL PETROLERA DEL PERU, INC., SUCURSAL DEL- PERÚ, cop - Registró Unjco, de

Cohtrítupentes: N"=20257638358, con dositilio en la Av. yíztor, Andrés Belaúnde io 7

147%. vig Principal 155, Edificio Real Tres, Gtitina. 602, _Eentro Empresarial

Real, San-Isidro, Líma, inscrita en la Ficha N* 116709 del Registro” qe Personas.

Juridicas de la Oficina Registral de Lima y Call'ao y en la Partida 04006348 ugr, *

Libro de- Contratistas de Dperaciones del Registra Púbtico. de Hidrotarbures,
debidamente representada por su Mandatario Nácional señor Worqe Augusto “Pérez
Taiwan, .¡Bentificado pón Documento Nacional de identidid N/06353550, artorázado
Ne. 11922909 “del, Registro “de

Personas Juriditas Ye Lima, y en el asñiento ls Hoyas 1Í9 y-120, def tomo -1I1 del

según, poder inscrito en la Partida Electróniz,

Cibro de Contratistas ue Dperaciones del Renistro- Públtca
TALISMÁN. (PERU) LTD,, SUCURSAL PERUANA: Regist Añicó de
20340617348, con domiciTio enla gálble Losa AN n* 185, San Isidro, Lima,
¿Sere 110185324 del Registro de Persunas
Igientó 01, fojas 189. del tomo 111 del Libro: de

¿de Bidrocarburos;

Contribuyentes N”

inscrita. en lao Parti
Juridicáisióds Lima,” E
Contratiskás ¿Ag Ager atiónes él Registro Público de Hidrocarburos. debidamente
representada: ” nor su Mandatario Nacional £or, Fráncisco Gálvez Dañino.
identificado con Docusento Nacional de Identidad he 08231225, autorizado según

poder inscrito. en la Partida Electrónica N* 11018632 del Registro de Pérsonas

Jurídicas de Lipz,. y em la Partida Electrónica NW 11468230 del-Registro Público

de Hidrocarburos; AMERADA HESS PERU, INC +, SUCURSAL DEL: PERU. con Registro Unico

de Contribuyentes M> 20509177385. con domicilio en la Av. El Rosario N* 380, San-

Isidro,, Limas inscrita en la Partida Electrónica N* 11567403 del Registro de
Personas Juridicas de Lima. y en da Partida Electrónica N” 11470217 del Registro
Público de Hidrocarburos, debidamente representada por u Mandatario Nacional
señor Álberto Varillas Cueto, identificado con Dacunento National de Identidad
NE 07É135924, autorizado: según. poder ¿inscrito €n la ¡partida Étectrónica N*
114£7403 del Registro de Personas Juridicas de Ljas, y en la Partida Electrónica

us 11670217 tel Registro Público de Widrocarburos; con. la “intervanción Ge”

OCCIDENTAL PETROLEUM CORPORATION, con dopicilio en N* 10889, Wilshire Boulevard,

Los Angeles, California, Estadús, nidos de América. debidamente representada *

por el señor Ricardo Porfirio Silva Chueca, identificado con Documento Nacional

-n41DALGOo

No tarta

de- ldeñtidad N* 07842940. facultado según poder especial otorgado: mediante
ifstfunento de tecia 25 de febrero de 2004 ante el Notario Público del Estado de
California ge+los Estados Unidos de América, Sharon CT, Fierro, cuya traducción
oficia) usted séñora Notaria se servirá insertar, en proceso de inscripción, en
sl «Registro de Personas Juridicas de Limaz de -TALÍSMAN ENERBY INC., con
doticitlio en Suite 3400, 888 1 3rd Street 58.W.y Calgary, “AB”-12P 3CT, Danada,
debidamente representada vor el señor Francióco Gálvez. Dañino,- identiticido “con
Documento Nacional de Identidad N* 08231225, facultado degún poder inscrito en
la Partida Ejértrónica N* 11033534 del Registro de Persónas Jurídicas de Lima;
de AMERADA HESS CORPORATION, con domicilig en Ode Allen Centre, 500 Dallas
Street; Houston, TX, 7704Ls Estados, Unidos de América. gebidanen te representada
por el señor Alberta Varillas Custo, identificado ¿E0n Ddtumento Nacional de
Identidad N' 07813924, facultado sequnypoder inserito an/La Partida Electrónica
N* 11663444, del Registro de Persgnas Juridicas de Lima,en” Jós términos y
condiciones que constan en las cláusulas siguientes: E
CLAUSULA PRIMERA= >
LA Y PERÚPETRO S.Rio, en adelante PEPE ROD Y mid
sucursal del Perú, celebraron ¿añ CÁntr ita de Lieghcia pará la Exploración y

a65=

<aesrospieest

tic Richfield Peru, InC.,

Explotación, de Hidrocarburos en elaLote 64, ubicado en la Selva del Perú, en

y +

adelante el Contaato.,' el msño que conforme E Yey fue aprobado por Decreto
Supreno ye 3305-EM, elevado a Escritura Pablica:.) suscrito con fecha 7 de
diciembre de 1995, añte el Notario Público de Lisa Dr. Ricardo Fernandini

Barreda, e inscrito en el fsiento 1, página 25S; tomb VII, del Libro de Actos,

Contratos y Derechos Petroleras del Registro Público de Hidrecarburos.
1.2 Mediante Decreto Supremo N' 049-997EM, de térba 17 de setiembre de 1997,
fue aprobada la resión del cincuenta por tiento' (507) participación en el
Contrato de la: empresa Atlantic Richfield Peru, Inc, Sucuréal del Perú, en
tavor de la empresa Occidental Exploradora del Peru, Ltd,, Sugursal del Perú.

La cesión fue elevada a escritura pública y suscrita 6126 de -oétubre de 1999

ante el Notario Público de Lima Dr. Ritardo Fernandiñi Barreda,
13 Mediante Decreto Supremo N* DOS-2001-EM, de fecha, 2 ge febrero del 2001,
fue aprobada la cesión del cincuenta por ciento (50%) restante de participación
en =1 Contrate de la empresa Atlantic Riehfiela Perú, Indo, Sutursal-del Perú,
en- favor de las “empresas Repsal Exploración. Perú $07, Sucursal 24el Perú, y
Burlington Resources Peru Limited, “Sucursal Pérudna; Corfespondiéngole “a cada

una, de dl]25s veitrticineo por. Ciefto 4294] ude particihación en, el Contrato. La

*ags to de, ca añte-13 Notaria de Lima, Dra. Cecilia fidalgo Marán.=

»)DALGO

cosión fué selevada a escritura pública y suscrita el 10 de“mayn del 2001 a

Notaria fublica de Lima, Dra. Cecilia Hidalgo Morán, =
1.4 Hediante Decreto Supreno N* 006-2004-EM, de fecha 12 de maríg 'del 2004,
fur ápróbada la tesión del total de participación en el Contrato de las Émpresas
Repsol Exploración Perú S.A., Sucursal. del Ferú,s y Burlington *RésoUrces Peru
Limited, Sucursal Perivaná, en favor dé la empresa Occidental. Exploradora del
Peru, £td., Sucursal del Perú; así como la cesión del tótal de partícipatión en

el Contrato de Occidental Exploradora del Peru, Ltd., Sucursal yet Fer, a. favor

de Ocridental Petrolera del Peru, Inc. Sucursál del Perú, ton Ta tual estás,

última resultaria, litular del .cien por ciénto de la. participación en “el

Contrato. Dicha cesión y modificación fue- élevada 8 escritora pública. y

suscrita el 17'de nafeó del 2004 ante la Notária Publica de Lima, Dra. Cecilia

Hidalgo Morán.= =
155 Mediante Decreto Supremo N* 027-2004-EM, de fechi 20-de julió de 2004, fue
aprobada la Modifitación=del Contrato. dara retigrár la gesión, partial par parte
de Úrcidental Petrolera del Perú, .lwe utur Sal il Perús, del yeinticinco. por
ciento 125%) de A en gd le

dee 2an dl por Aa ¡851 y de participación en el
inpta Hess Peru, Inqs, Sucursal "del Perú. Dicha

fs==

o tay de Talisman (Peru) Ltd.,

Sucursal Periana, Y otr

Contrato sx favor, de
adi ficación n deL pótrato, fue “elevada a escriturá pública y+súscrita el 2 de

1.6 Mediante Ley N2 27624, publicada con fécha 8 de enero de 2002; modificada
por la Ley N* 27662, publicada con fecha. 9 de tebráro de 2002, se estableció jel
derecho de Las empresas que Lon anterioridad a sy entrada en yigencia- hubiesen
suserito los contratos e conventos a tos que se hace referencia en los artírulos
5 y 10% de.-13- Ley N" 26221 - «Ley Orgánica de Hidrocarburos a la deyolución
definitiva, del Impuesto General a jas Ventas, “gel, Impuesto de Prodoción
Municipal y cualauier ótro impuesto al consumo que. les séa trasladado 0 que

paguen. correspondiente a todas las ¿impurtaciones e adquisiciones de bienes.

prestación o utilización de servicios y, contratos de. construcción, directamente

vincaládos-a 13 exploración, durante la tése de exploración, a partir de la

fecha de inicio del periado esploratorio siguiénte. a aguel- en que se encuentren

a la 4eths de/entrada en viventia de la Léy Ng 27524.
1.7, Mediante Resolución Ministerial N* 271-2004>MEM/DM, “de. fecha 31 de eayo

del 2004, fue aprobada la lista kde bienes y servicios cuya adquisición otorga

derecho 's la devolución definitiva del Impuesto-General-a Jas Ventas,: Impuesta

$H1DALGO

de. Progción Municipal y de cualquier otro tapuesto al consumo. que le ses
trasfadado' o que: pague Orcidental Petrolera del. Peri, Ipci, Sucursal del Perú,
en su rálidad de titular del Contrato, a partir de la fecha de inicio del tercer
periddo de la fase de exploración del mismo, el cuai se inició el 14 de mayo del

2004 /s==2

1.8 Para dar cósplimiento a lo dispuestó en el ínciso”cÍ del Articulo p2 del
Reglamento de Ja-Ley NO 27524, las Partes han acordado otorgar la escritura

pública 2 que- dé, lugar, da presente. fánuta -párz” cumplir” con incluir en el

Contráto la -lísta de bienes y servicios
NW? 22152004=MEM/DM,=
CLAUSULA SEGUNDA= z .
Para efectos de reflejár lo estáblecido en la Elá4usula Prigera,- por el presente

aprobada por la Resolución Ministerial

documento PERUPETRO: y Occidental Petroléra del Perú, “ip£., Sucursal del Perú,
Tajísman (Perul Ltd., Sucursal Periana, y Anerado Hess Peru, .Inc., Sucursal del
Perú acuerdan incluir enel Contrato la/lista-de bienes y servicios aprobada por
ta Resolución Ministerial N* 221=2004-MEM/DM.. de 1

adquisitión otorga derecho a la deyolu

a Si de Mayo del 2004, cuya
Bm definitivajdel Impuesto Beneral a las

Véntas, "Inpyestovde Promoción Mura cá ay é-cóplquier otro, ínpuesto al consumo

que le $ rasladado poque »páque' Necidenta! Pekerólera del Peru, Inc., Sucursal

del Perús Jartip del (4 de fayo del 2004, Hecha de ¿inicio del tercer periodo

de la fake de exploración del mismo.

=== >

Agregue usted, Señora Neétaria, lu que fuera de Ley, inserte la Resolución

Ministerial -N*. 221-2004-MEM/DM que se aójunta, Y Sírvase. cursar los partes

correspondientes al Registro Público de Hidrocarburos para su lastripción.==

Lima, 8 de setfembre del 2004==

A continuación siete firmas ilegibles:>=
Autorizada- la. presente ainuta. por “el “Doctor Ricardo Ps Silva Chueca, Abogado »

inscrito en el Colegio de. Abogados de “Lima con, el núneros 11056. una firma

legible.==
UN S.ER TOD “UN O3-===s3====35
RESOLUCION MINISTERIAL NO +221-2004-EM/DM, PUBLICADO EN El DIARIO OFICIAL El
PERIJANO EN. SU. EDICION DEL DIA JUEVES 3 DE JUNIO. DE 2004. NORMAS LEGALES -
PABINAS 269634, 259434 Y 262634, TUYO TENOR LITERAL, TRANSCRIZO. A CONTINUACION: ==
LISTA DE BIENES Y SERVICIOS CUYA ADQUISICION OTORGARA, DERECHO A DEVOLUCION DEL
16%, IPM-1U OTRO IMPUESTO AL CONSUMO A FAVOR DEL TITULAR DEL CONTRATO DE. LICENCIA
PARA LA EXPLORACION Y EXPLOTACION DE MIDROCARBUROS EN EL LOTE 44

H4H1DALGOo

RESOLUCION MUNISTERIAL N0221-2004= -MEM/DH

LIMA, -31 DE MAYO DE -2004==
VISTOS “EL EXPEDIENTE N*. 14580984, DEL 22 DE MÁRTO DE 200%. “FORMADO POR LR
EMPRESA —OCEIDENTAL- PETROLERA “DEL PERU, INC... SUCURSAL DEL, PERÚ, SOBRE. LA
APROBACION DELLA LISTA DE” BIENES Y SERVICIOS. CUYA ADQUISTC ION LE ÓTORGARA
DERECAD A La DEVOLUCIÓN DEFINITIVA, DEL “IMPUESTO GENERALA LAS. VENTAS, IMPUESTO
DE PROMOCION MUNTCIPAL”Y DE LUALQUIER OTRO IMPUESTO AL” cónsumo; EN. Su ÉBLTDAD DE
CONTRATISTA DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION: DE
HISROCARPUROS EN EL LOTE 64. ======
CONSIDERANDO. =
DUE; MEDIANTE LEY NO 27624:SE: ESTABLECÍO El DERECHO DE. LAS' EMPRESAS QUE
SUSCRIBEN CONTRATOS 6 CONVENTOS A LOS QUEsSE MACE RERGRENCIA EN LOS ARTICULOS 61
Y tor Snes Ln. Ley 76221 = LEY ORBÑÑICA. DE ¿HIDROCARBUROS A LA DEVOLUCION
DEFINITIVA. DEL: IMbuesTa GENERAL CA LAS. VENTAS, DEÉ. TAPUESTO “DE PROMOCION
duntcróaL "y TUALOUIER—O1e0” IMPUESTO ar coNgtino,-aLE- CES SER, TRASLADADO 0: DUE
PAGUEN; CORRESPONDIENTE +A TODAS: LAS IMPORTACIONES, ADOUISICTONÉS DE BIENES,

PRESTACION: 0 UTILIZACION” DE SERVICIOS NCCONTRATOS DES CONSTRUCCION, DIRECTAMENTE
VINCULADOS A' LA EXPLORACIÓN” DURAN TEBEO ÉSE DE EXPLORACIÓN “DE LOS CONTRATOS Y
LA EJECUGAON DE LOS-CÓNUEÑNIDS DE EVALUACION TECNICA; =="=======
QUE, EL SEñunog, 7 qe ARTICULOSL0 DEGLACLEY KQ 27424 MODIFICADO POR LA LEY

nó 27662, EStaiLete QuÉ- LAS EMPRESAS DUE COM. ANTÉRIDRIDAD 47 SU. ENTRADA. EN

visencia HueJEEN, SUSCRITO Los LONTRATOS DESURITOS EN EL CONSIDERANDO ANTERIOR

ac amsaro. De La LeY NS 26221, TENDRÁN DERECHO A“LA DEVOLUCTON DEFINITIVA DE"LOS

CITADOS “IMPUESTOS APARTAR DE LA FECHA DE INICIO <DEL PERIODO EXPLORATORIO,
SIGUIÉNTE <A ADUEL EN-DÚE SE ENCUENTREN A/LA FECHA DE ENTRADA EN VIGENCIA DE LA

Ley -n0 27624; - ==
but ÉL INCISO 0) DE ARTÍCULO 62 DEL REGLAMENTO. DE La LEY N0- 27624, APROBADO
EDIGNTE DECRETO SUPREMO NQ 083-2002-EF. DISPONE QUE LOS EJÉNES Y SERVICIDS QUÉ
ORGARAN” EL. DERECHO. ALA. DEVOLUCIÓN DEFINITIOA DEL IMPUESTO SENERAL A LAS
VANTAS IMPUESTO-DE: PROMOCION MUNICIPAL Y-DE CUALQUIER “OTRO IMPUESTO “AL CONSUMO
SdnéRaÑ: DE ESTAR ¿COMPRENDIDOS “EN LA LISTA QUE “SE” APRPEBE > POR RESOLUCION
MINISTERIAL DEL MINISTERTO ME ENERGÍA Y MINAS: =3=======
QUE. POR DECRETO SUPRERO "NO O0b1-2094=EF. PUBLICADO” EN ÉL “DIARIO, DELCIAL EL

PERLÁNOSEL 23 DE MAYO DE 2004, HA SIDO APROBADA LA LISTA GENERAL DE LOS BIENES Y

SÉRVICIOS TUYA ADOUISICION DTORGARA” El- DERECHO A LA -DEVOLUCION” DEFINITIVA DEL
IMPUESTO” GENERAL -A LAS VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALOUIER

====5==3
DACLGO

OTRO" IMPUESTO. AL. CONSUMO A: LOS TITULARES DE LAS ACTIVIDADES DE EXPLORACION DE
HIDRÓCARBUROS:. DE ACUERDO 4-LO ESTABLECIDO EN LA LEY N? 27624 Y SU REGLAMENTO; ==

QUE, "LA EMPRESA OCCIDENTAL PETROLERA DEL PERU, .INC.; SUCÚRSAL DEL. PERU, EN SU k
“CALIDAD” DE. CONTRATISTA DEL “CONTRATO. DE LICENCIA, PARA, LA EXPLORACIÓN, Y
“EXPLOTACION DE- HIDROCARBUROS EN El LOTE 64, SUSCRITO El 7 DE DICIEMBRE DE 1993,
qUE A2LA FECHA DE ENTRADA. EN VIGENCIA DÉ LA" LEY UD 727624 -SE' ENCONTRABA -EN- EL. *

SEGUNDO PERIODO DE- LA, FASE DE EXPLORACION, - HA SOLICITADO AL MINISTERIO DE

ENERSTA Y MINOS LA APROBACION: DE LA LISTA .DE- UOS BIENES Y SERVICIOS Euya., ns

ADOUISIETON LÉ- OTORGARÁ EL DERECHO A LA DEVOLUCIÓN DEFINLTIVA DE IMPUESTOS A
PARTIRODE Un, FECAR DE INICIO DEL TERCER PERÍODO: DE LA FASE DE EXPLORACION=DE
DICHO COMIRATO:. CONFORME (A: LO DISPUESTO EN. El “INCISO Ly Det ARTICULO $9 DEL
REGLAMENTO DE La LEY Mo 276524; APROBADO MEDIANTE DECRETO, £UPRENO No 083-2002-

==

FEcHA 21 DE MAYO DE 2004. HA EMITEDO pr LON FAyofÑaBLE,. Á Li. 1STA DE BIENES*Y
SERVICIOS “CUYA ADOUISICION OTORGARA, Et ÁDERECHO A, LA” > DEVQLUCION DEL IMPUESTO
GENERAL: ALAS VENTAS, IMPUESTO DE. PROMOC nn ¡PAL Y DE” CUALQUIER “OTRO
IMPUESTO. AL CONSUMO A- FANDR”DE, Ca en OCCIUENjAL, PETROLERA DEL PERU INC:
SULURGAI DE: PERU, EN UECALIDAD DE CONTRATISTA DEL CONTRATO DE LICENCIA PARA LA
e 4 Y pt DE HIDROCARBUROS ENEL LOTE 647

con La opínxdn, ÉAYORABLE DEL VICEMINISTRO DE ENERBIA-Y “DE“LA DIRECCION SENERAL
DE HIDROCARDUÑOS DEL MINISTERIO DE ENERGIA Y MINAS=
DE CONFORMÍDAD CON Lo BISPUÉSTO POR LAs LEVES NÓ 27474, no 27562 “EL INCISO C)
DEL ARTÍCULO E, DEL REGLAMENTO DE- LA LEY NO: 27674, APROBADO «MEDIANTE. DECRETO
SUPREMO NO 0B3= =
SE RESUELUES=
ARTICULO -UNICO=- APROBAR > LA. LISTA DE ETENES Y SERVICIOS CUYA ADQUISICION
OTORGARA DERECHO A- LA DEVOLUCION DEFINITIVA. DEL IMPUESTO GÉNERAL “A LAS” VENTAS.
IMPUESTO. DE PROMOCION MUNÍCIPAL Y DE CUALQUIER OTRO IMBUESTO, ÁL CONSUMO QUE LE

SEA TRASLADADO O BUE PAGUE LÁ EMPRESA: OCCIDENTAL, PETROLERA: DEL PERL INC, -

SUCURSÁL. DEL” PERU. EN SU CALIDAD DE TITULAR DEL” CONTRATO: DE EJCENCIA PARA LA
EXPLORACIÓN Y EXPLOTADION DE- HIDROCARBUROS: EN El, CaTEy6r,, CONTADO A PARTIR DE LA
FECHA. DE ÍNIELO DEL) TERCER PERIODO DE La FASE dE EXPLORACIÓN DEL MISMO<=
REGISTRESE /- COMUN QUESE. Y PUBL LQUESE:==
JAIME QUIJANDRIA SALMON=
MINISTRO DE ENERSIA Y MINAS==

DUE, EL MINISTERIO DE ECONOMIA Y FINANZAS MEDIANTE DBFCIO NO, 385-2004-EF/10, DE”,
DALGO

ANEXO: DE LA RESOLUCION MINISTERIAL ND221-2004-MEM/DM====

. BIENES=

ISUBPARTIDA
-Jnác]ónac

a

1404 10 90 00

2504. 10 006 00
2505 10.00.00

tds,
LAS DEMAS. MATERTAS - PRIMAS VEGETALES DE

17]

las”. UTILIZADAS
PRINCIPALMENTE PARA TERIR' O CURTIR=== S

—cLbRURO DE EO0TO TON PUREZA SUPERTO , E EM, +, *

DISOLUETON ACUOSA==
GRAFITO NATURAL.EN POLYD DEN ESCAMA
ARENAS SILICEAS Y ARENAS CUARZDSAS==

3505 90 00: 00

CAS DEMAS ARENAS WATURALES DE CUALQUIER CLASES ENREPTO LAS ARENAS

£8,06=

2511 10700 00

SULFATO DE BARIO NATURAL OO e =
CAL: Ve HRepeci= ae - M6

2522 10 00 00
la522 Zo 00 00
2523. 29. 00,08

12323 30-00

e IARTIE ICIALMENTE====

“EAL APAG |
ceñenTOS PORTLAND EXCEPTO CEMENTO BLANCO 0 COLOREADO

452390 000
2524 00-76 00

LOS DEMAS AMIANTO TASBESTO), EXCEPTO EN FIBRAS=

19 00 00

[2525 30 00, 00

Mica EN BRUTO O EXFOLIADA EN MUJAS DEN LAMINILLAS IRREGULARES; €

DESPERDICIOS DE. MICA=

la716 11 11 60
0716 11 95 00
2110-1%7,11 70

baii 7430

2710 4921 40

GASOLINAS SIN TETRAETILO DE PLOMO: PARA MOTORES DE AVIACION
LOS DEMAS ACEITES'LIVIAMOS: Y PREPARACIONES: MEZCLAS DE NOLEFINAS=
CARBUROREACTORES TIFO GUEROSENO PARA REACTÉRES. Y TURBINAS (uno!

DIESEL 2=

2710 19 22 %0

[Ti TE

LAS DEMÁS ACEI
LAS DEMAS
*4IDALaOS

2710

TO NDLEFINAS==
“49-34 99

LAS DEMAS PREPARACIONES A
LÚBRICANTES==

e 12714,

“2710 13 35 00

12. 0000,

TRANSMISIONES HIDRAUL IDAS=====
LAS DEMÁS: PREPARACIONES A PAGE DESACEITES PESADOS: OTROS ACEITES
LUBRICANTES="=
SAS PROPANO, LICUADO

hen 4000 00
2805-10-90. 00- CLORURO DE+HIDROGÉNO (ACIDO CLORMIDRICO)
J011 279090 LOS DEMAS? DEMAS OPUESTOS” OXTGEN

lots 29 00 uo

HIDROXIDO DE 7 (50

OXIBEND=====

ELENENTÓS NO METAL 1cOS

2826

l2827
ls7>

70, 06 60

20 ve 00
79 90, 00

105 DEMAS
COMPLEJAS DE: ca
CLORURO DE CAL Cid
1605. DEMAS pea

34 00 00

L5S DEMAS POLIFOSFATO
HIDROGENOCAREDNATO (BICARBONATO) DE SODI

3 14 09 99

19 90 90
50. 00. 00

21 00. 00
14-00. 00

ACIDO CITRICO==

10 00 00

EXTRACTO DE BUEBRACHO==

2390-90-00

19 0690

(As DEMAS PREPARACIONES VENSOACTIVAS, PARA CAYAR, Y DE LIMPIEZA==
LAS DEMAS prENOAcEnos QBE CONTENGAN: ACEME DE FETROLEO O DE

3 99 0909

90, 9909

Lós Denas EXpLostuós CREPARADO “exceso Un POLVORA Y LA cul

-
TESTIMONIO

H4H1DACaCo

31070072000 CORDONES DETONANTES
3702'25'00' 00. LAS DEMAS PELICULAS FOTOGRAFICAS EN ROLLOS DE ANCHURA SUPERIOR

A
5801 20 09 Do
3804 bo 10 "00 “LIBNOSULFITOS= 7
gba, 00 90 00 LESIAS RESIDUALES DE LA FABRICACIÓN DE PASTA DÉ CELULOSA, “AUNQUE”
ESTEN CÓNCENTRADAS. DESAZUCARADAS A. TRATADAS OUÍRICAMENTE

ASTAS Y POLVOS, PARA SOLDAR A BASE DE ALEACIONES DE”
PLOMO D_ DE ANTIMONID===

10 10-90. 00 LAS DEMAS PASTAS Y POLYDS PARA SOLDAR==

38104010700. FLUJOS Y DEMAS PREPARACIONES AUXILIARES PARA SOLDAR METAL==

313 00700 00 PREPARACIONES Y FARGAE PARA APARATOS EXTINTORES: BRANADAS Y|-

BOMBAS EXTINTORAS9=====%8== ===

3815 19 00 00 105 DEHAS, CATALIZADORES SOBRE SuPORTS=

epip=o=m5=2poó==e* 2

3036 60 00 d0 PREPARACIONES —ANTICONE an A CT0UTBOS , PBREPARADOS — PARA
DESCÓNSELAR===8=" - ER

3974 40. 00 60 ADITIVOS PRER TOS . ORÍEROS Y HORMIGONES==
90 31 00 PREPARA

"PREFA

ADOS de ¿sd
A
 DESINER ANTE

aña FCUTDOS y

10706 CAS "DEMAS —CELULO

E)
=

|

13913 99 49 00

05 DeNAS NEUNATICOS NUEVOS DE CAUCH
4012, 40, 10,00. PROTECTORES -( “FLAPS")7=
a0íz 70 20 00 BANDAJES (LLANTAS) MACIZOS
BANDAJES (LLANTAS) HUECO
BANDAS DE -RODADURÁ
TAS "DEMAS CÁMARAS DE CAUCHO PARA NEUMATICOS
TANDUES RECIPIENTES PLEGABLES (CONTENEDORES) DE — CAUCHO]

4011 98 bo

y VULCANIZADO SIN ENDURÉCER====== y
so14 97 1000 OTROS. ARTICULOS PARA USOS TECNICOS. DE CAUCHO, VULCANIZADO «SIMI
ENDURECER= 7

DALGaGO

Ac AN20 0d PARTES Y ASCESURIOS PARA El MATERIAL DE TRANSPORTE DE LA SECCION
ó 111

6307 290000 CINTURONES Y CHALECOS SALVAVIDAS=

IEX61 10 09 00 CALZADO 2oN PUNTERA METALICA DE PROTECCION==-

esos Lo 00 00 “rAscOs DE SEGURIDAD==

agó7 do 00 00 “LAS DEMÁS. MANUFACTURAS DE ASFALTO 6 DE PRODUCTOS SIMILARES=

730A 71 60 do TUBOS DE PERFORACIÓN DE HIERRO 0 ACERO DE ENTUEACIÓN,

ER PETROLEO M B6AS===

$307 29 90.00 Los DEMAS TUBOS DE PERFORACIÓN DE HIERRO D ACERO DE ENTUBACION,

37 700 750 [65 DEMAS. THBOS dE SECCION CIRCULAR DE

dee

PARA PETROLEO 0 £AS=

3970000 LOS DEMÁS TUBOS DE SECCrÓ y CIRCULAR D! 13 AEÉRO RO INÓXIDABLE==

an .0'

00

2,10 90 70 LOS-DEMAS CABLES DE e
1-29. 20, 60, 05 pesas APERr HE DE ALEACIONES: DE AuMinto=+

BROCAS DIAMANTADASS=

TUBOS. DE ENTUBACION” I CASING") DE” LOS UTILIZADOS PARA. LA
EXTRACCION DE PETROLEO 0 GAS========>3=* :
“TUBOS DE ENTUBACION | "GASINA 0 DE PRODUCCION A "TUBING", DE LOS]
TÍFOS UTILIZADOS PARÁ/L TRÁCGHON PETROLEO D BAS===
ROS TN) A1shar > PARA ELECTRICIDAD= !

A tortas TON PARTE OPERANTE DE CÉRME

PARA SOLDADURA DE ARCO, DE METAL

8311 20 00 '00 ¿ALAMBRE "RELLENO" PARÁ

631150 06

Bad? 21 00 00 MOTORES PARA, LA PRÓPULSION DE-BARCOS, DÉL TIPO FUERABORDA, DE
EMBOLO: (PISTON) ALTERNATIVO, DE ENCENDIDO “POR CHISPA (MOTORES DE

| EXPLOSION)=

leg1159 00 00 LOS DEMAS VÉNTILADORES TON MOTOR-ELECTRICO INCORPORADO=======

3417 81-00-00 LOS DEMAS APARATOS PARA PREPARACION DE BEBIDAS CALIENTES, COCCTON

O-CALENTANIENTO DE ALIMENTOS====87H=pÍe====8.-=

e

TERTÍNIÓRES, INCLUSO CARGA
CHORRO SIMILARES==

0 00 LAS DEMAS MADUINAS Y APARATOS MECANICOS PARA AS DISPERSAR
13

D PULVERIZAR MATERÍAS LIÓUIDAS O EN POLVo==

700 ERUAS DE TORRE==

00 GRUAS DE PORTICO===
00 BAQUINAS Y APARATO
CARRETERAS==:

ORUBAS===========
00. NIVELADORAS=====

-00 COMPACTADORAS Y APISONADORAS TAPLANADORASIE

00 MAQUINAS. DE SONDEO 0 PERFORACIÓN, AYTI TOPROPULSADAS=

00 LAS , DEMAS MÁQUINAS. DE — SONPEO eS PERFORACIÓN EXCRPTO]

AUTOPROPULSADAS=

pi

2431

2450

>
iy ra HAGUINAB” PARA LANAR ROPA DE CAPACIDAD UNITARIA

50 d0 FARTES DE MABDUINAS DE SONDEO a aan DEL Tas alas

B430,41 U 9A30s 4pS===5=5 38 crio

00 Las 2 a 04 ivi APARATOS, DE LAS- PARTIDAS B4.26,
84.29 4 E

-. seo. SECA AUBEnTOR A 10K6===

SAB1

ETA

2481

481

BO 40

LAS DEMAS. VALVULAS DE COMPUERTA

B481
8501

[e4d2

$0 80

60 VALVULAS AUTORATICAS Y SUS CONTROLES ELEETRICOS

MAQUINAS: APARATOS. Y ARTEFACTOS MECANICOS===
ú6 198 DEMAS ARTICULOS DE BRIFERIA Y ORBANOS SIMILARES ==========
00 GENERADORES DE CORRIENTE ALTERNA (ALTERNADORES),

INFERIOR D IGUAL A 18,5KVA=

EXTLUSIVAMENTE PARA AUTOMATIZAR FUNCIONAMIENTO DE = de

Peste
8591

jasa

2000 GENERADORES DE CORRIENTE ALTERNA, (ALTERMADORES),

0 00 LOS DEMAS GENERADORES DE CORRIENTE ALTERNA CALTERNADDRES) ,

= —e — ' Es A E SS 7%

SUPERIOR A 18,5KVA PERO INFERIORA 30KYA== ==+

DE

POTENCIA E

asar 6290" 00

EOTENCTA BUPERIOR A 30 KUA7 PERO INFERIOR 0 IGUAL A 75.

GENERADORES DE CORRIENTE ALTERNA, DE POTENCIA SUPERIOR A >5Kva|

PERO INFERIOR O IGUALA 375KVA==

8501 63 09 00

león 4 00 00
502 11 10 60

“PERO INFERIOR A 750KYA========

GENERADORES DE CORRIENTE ALTES

GENERADORES DE CORRIENTE ALTERNA, DE POTENCIA SUPERIOR A 750XVA==
GRUPOS ELECTROGENOS PETROLEROS, DE-CORRIENTE ALTERNA, DE POTENEJA

INFERIOR O IGUAL A 75KVA=== z =

11-36 90

12 1000

yz 13 10 00

2 13 90 00

507 12 9000 1

LOS DEMAS GRUPOS ELECTROSENOS PETROLEROS, DE POTENCIA INFERIOR Ol
IGUAL A TSKVA===============
óRUPOS ELECTRÓGENOS PETROLEROS, “DE CORRIENTE ALTERNA. DE POTENCIA

Pa O

SUPERIOR A 375kY4====
LOS. DEMAS GRUPOS. Elec, E
DE POTENCIA SUPERIOR AUSJSEVA, EXCERTÓ DE CORMIENTE ALTERNOS

q

37 90-00:

29 9080; Aé Demas GRUPOS ELECTROGENOS GASDLINERDS===

GRUPOS 5 AUECTRISENDS BASO SASOLINEROS, DE CORRIENTE ALTERNA==

LOS DEMAS GRUPOS ELECTROGENOS=====

LAs PARTIDAS. B3.01. U 85.02=
LOS DEMAS repro, DE POTENCIA SUPERIOR A 1KVA

19 00 60

POTENCIA INFERTOR+A 500KVA=
LAS DEMAS MÁQUINAS. Y APARATOS PARA SOLDADÚRA FUERTE 0 BLANDA==

21,00: 0%
8515-27 90 96

|
(gras 310090

NADUINAS Y APAROTOS PARA SOLDAR ÑETAL "POR RESISIENCIA TOTAL
PARCIALMENTE AUTOMATIEOS===

EXCEPTO AUTOMATICOS
e AL Y APARMTOS PARA SOLDAR METAL DE ARCO, DCHORRO DE PLASMA, |

8515 B0'90' 00

“lasza to 09 00
8537 Lo 09 00

AUTOMATICOS==

LAS DEMAS MADUINAS Y APARATOS PARA SDLDA

APARATOS DE RADAR==
CONSOLAS,

CUADROS, PANELES.

FARA UNA TENSION INFERIOR =D IGUAL A 14000 %=

Y PARTES DE MAQUINAS Y APARATOS PARA. SOLDA

= Sm=impiprteztrctzician=
ARMARIOS Y- DEMAS. SOPORTES EDUIPADOS >

ja 70 60 00

1499 00 90.08

EUADROS, — PANELES, CONSOLAS, ARMARIOS 1 DEMAS, ts EQUIPADO
PARA, UNA TENSION SUPERTOR A 1.000 Vs==

7=2
CONTENEDORES. (INCLUIDOS. LOS CONTENEDORES CISTERNA “Y z ] £
CONTENEDORES DEPOSITO) ESPECIALMENTE CONCEBIDOS, Y EQUIPADOS o

UNO 0 VARIOS MEDIOS DE TRANSPORTE==

eE

le702..70. 99 10

Los" pEñáS, úl culos a
14 PERSON incÚbIDO

TRACTORES DE CARRETERA PARA SEMIRENOLUES

pu

ONDUCTOR, SASOLINERO====
8704 10 00. 00 voLQUENÉS AUTOROTORES CONCEBIDAS: FABRA UTILIZARLOS FUERA DE LA RED

JUES Úmarní EL TRANSPORTE DE Mas a

lora 007

B704 21:00 90

7 CAMIONETAS PIEK-UP

0 IGUAL AS

ENSAMBLADAS, DIESEL,

VEHICULOS DIESEL PARA

INFERIOR. O IGUAL A 5 Tr=

CON CARGA MA

[8704 22 00 00

VEHTÉULOS DIESEL PARA TRANSPORTE DE MERCANCIAS
SUPERIOR A 5 T PERO INFERIOR O IGUAL A 20 T========

CON CARGA MAXIMA

la704 23 00 00

8794 31 00 10

VEHICULOS DIESEL PARA

MAXIMA SUPERIOR A 20 T==

TRANSPORTE DE MERCANCIAS:

CAMIORETÁS PICK UP ENSAMBLADAS. SASOLINERO,* CON CARBA. MAXIMA

INFERTOR O [GUAL 4 5-T===

E7pA-31-00 96

leros 37:06 90

lo704 9050 00

MAXINA INFERIOR 0 TSUAL A 3 T===

VEHTEULOS BÁSOLINERO PARA TRANSPORTE DE

MAXIMA SUPERIOR A

y. $

LOS DEMAS VEHICULOS AUTOMOVILES PARA TRANSPORTE -DE MERCANCIAS

140)10AcLGo

le2ó7 FO 00 00 “BAESAS, INFLABLES==

A HIDALGO MORAN

[8705 1000-00. CANTONES BRUA=
pros 29" 00'00 CAMIONES AUTOMOVILES PARA SONDEO 0 PERFORAGION=

CÁRAVANA===
a7te 31 00 00 “EISTERNAS==

6907 Jo, 10 00 BOYAS LUMINOSAS:
9013 _10-00_00, TELEMÉTROS==

9013 30-00-90. NIVELES== E
G0LS 401000". INSTRUMENTOS Y APARATOS: DÉ”. FOTOGRAMETRTA ELECTRICOS 0

. ELECTRONICOS =====se=== eres
e Pm e —- as
5060 7LOS Jozmas INSTRUMENTOS y APARATOS 7 GENDESTA, — TOPOGRÁFIA |.
ACRIMENSURA, 0 NÍVELACIDN; ¿0 FOJUÉRAMEIRIA, HIOROSRAFIA,
| OCEANOGRAF IA, ApOROL osÉ pa «5 GOFISICA,- EXCEPTO

7
le037 Zo. 00 60 TROMATOGRAFOS E - 1 DE ELECÍROFÓRESIS
$460 00 bo colsriuccsoNes EREFAD

-
-|
=
|

? JESERVICIOS:
m STE OPERACIONES DE EXPLORACIÓN
1 SERVICTOS TOPOBRAFICOS ' vi BEDDESICOS=
A ERMITA
la SERVICIOS DE PERFORACIÓN, COMPLEMENTACION 1/0, ABANDONO DE POZOS
la RERVTCIOS DE PERFICAJE DE POZOS==
5 SERVICIOS DE PRUEBAS DE POZDB=+==
h SERVICIOS, RELACIONADOSA LA PROTECCION AMPIENTAL====>
B OTROS SERVICIOS VINCULADOS A LAS. ÓPERACTONES DE EXPLORACION===
7 SERVICIOS-DE. ALMACENAMIENTO, Y DEPOSITO DE MUESTRAS DE Las Ea
5 RERVICTOS DE ASESORÍA, ali ASI como. “DE ASISTENCIA Y ESTUDIOS
“4 a z
TrrUcaR DEL. CONTRAFO==>== =
10 SERVICIOS DE DISEÑA, CONSTRUCCIÓN, INSTALACION, ARMÁDO Y DESARMADO :

MAGUTINARLA y EQUIPO NECESARÍO PARA, LAS OPERACIONES

AÑ RAS

TESTIMONIO

3
DALGO
tí BERVIDIOS. DE INSPECCIÓN, MANTENIMIENTO Y REPARACION DE MAQUINARIA,
EQUIPO MOBILIARIO UTILIZADO EN LAS OPERACIONES===
12 ALOUILER 0 ARRENDAMIENTO FINANCIERO DE MAQUINARIAS Y EQUIPOS
NECESARIOS PARA LA EJECUCION DEL CONTRATO |
3 RERVICTOS DE TRANSPORTE DE BIENES Y PERSONAL NECESARIOS PARA -LAS
y OPERACIONES Y ACTIVIDADES DE CONSTRUCCION
19 SERVICIOS DE SISTEMAS E INFORMATICA===
le SERVICIOS DE COMUNICACIONES=
ME SERVICIOS DE SEGURIDAD INDUSTRIAL Y CONTRAINCENDIOS:
17 SERVICIOS DE SEGURIDAD Y VIBILANCIA ¿DE. INSTALACIONES Y eengóNaL|
OPERATIVOS= :
la ; SERVICIOS
> O

MARITIMO=
20 SERVICIOS
0 SERVACIOS “MEDICI
22 SERVICIOS DE DES
27 SERVICIOS. DE LEONPRAS DE EOUIPOS Y - MATERIALES DESTINADOS A LAS
Piscis :

SERVICIOS. DE SEGUROS

INSERTO DO S= ====e=w
EUNARP======2=== =
SUPERINTENDENCIA NAÁCTONAL DE 10S RESISTRÓS; PUBLICOS
JONA REGISTRAL. NO TX, SEDE LJMA=
OFICINA REGISTRAL DE LIMA==
NO: PARTIDA : 00259937===%==
INSCRIPCION DE SOCIEDADES ANONTMAS====
PERUPETRO B+A.
REGISTRÓ DE-PERSONAS- JURIDICAS
RUSRO: NOMBRAMIENTO DE MANDATARTOS=
Cc 00028-= ==8==
POR SESION DE DIRECTORIO DEL 25/03/2003, SE ACDRDO: NOMBRAR A ANTONIC RODOLFO
STÚMPÉLE FUIMARAES: (DNT-ND 08772263). COMO GERENTE GENERAL DE PERUPETRD S.A., A
PARTIR-DE LA FECHA. OTORGARLE PODERES EN SU CONNICION DE. GERENTE. GENERAL A

—?HI1IDALGO

PARTIR -DE-LA FECHA. — ASI CONSTA EN COPLA CERTIFICADA DEL 08/03/2004 OTORGADA
ANTE: NOTARIO: RICARDO FERNANDINT BARREDA, EN LA CIUDAD DE LIMA. EL ACTA DE
SESION DE DIRECTORIO CORRE A FOJAS 118 A 238 DEL LIBRO DE ACTAS DE DIRECTORID N9
03, LEGALIZADO CON FECHA 07.01,2003, POR NOTARIO RICARDO FERNANDINI BARREDA, EN
LA CIUDAD -DE- LIMA. CEL TITULO FUE. PRESENTADO: EL 09/03/04 A LAS. 01:35:07 PM
HORAS, BAJO EL N2 2004-00050191 DEL TOMO DIARIO "0447, DERECHOS: S/. 40.00 CON
AREEIBO Na 00015478, LÍMA-- 19/03/2094.=
pña, FIRMA MEÉBIBLE. “SELLO: QUE DICE: DR. NILO ARROBA-USA? - REGISTRADOR PUBLICO -
ORLC.==
AL PTE DE LA PAGINA: NUMERO 1====
RESOLUCÍON “DEL. SUPERINTENDENTE NACIONAL DE L03 REGISTROS: PUBLICOS N2 124-97
SUNARP==55
INSERTA

DOCUMENTO.=== ,
4 1 = === BE =
MARTA DEL CARMEN PIZARRO millo? = yA "a
TRADUCTORA PUBLICA JURAMENTADA DS PE ===
LIMA - PERU== A

2"
TRADUCCIÓN OFICLA CE Tes==eÉse >

ko DE REGASTRO 0079. 94===

AL er PO AAN
DEL INÉLESS
Lima, 10 DE MARÍO DE 2004.==
OFICINA: LAS BEGONTAS 552.0F. 16 - SAN ISIDRO, LIMA 27 — PER
TELEF. 222-0019 442-9176 441-2913 FAR: 442-7429=
E-MOIL-SERPROADSABAMALTA.RCP-NET.PE=
EN LIMA; Ac LOS DIÉZ DIAS DEL MES DE MARZO DEL AMO 2004... YO, LA INFRASCRITA
TRADUETORA PUBLICA JURAMENTADA, CERTIFICO SUE El PRESENTE “DOCUMENTO ES UNA
TRADUCCION FIEL Y CORRECTA DEL TÓJORA INGLES ÁL IDÍDMA ESPAÑOL DUE CONSTA DE
TRES PAGINAS “Y QUE CORRE INSÉRTTA EN MI. REGISTRO OFICIAL NO -0079-04/0 “DEL
DOCUMENTO ORIGINAL REFERENTE AL” PODER ESPECIAL QUE- OTORGA OCCIDENTAL PETROLEUM
CORPORATION A FAVOR “DE JOAN UM. WINTERMAN, DONALD. LIPINZÉL, JORGE AUGUSTO PÉREZ
TAIRAN Y RICARDO PORFTRIÓ SILVA CHUECA DE FECHA 25 DE FEBRERD DE 2004, CUYA
corra SÉ ENCUENTRA ARCHIVADA EN ESTA OFICINA, JUNTO CON LA COPIA DE “LA
TRADUCCION.=
EN FE DE LO CUAL FIRMO Y SELLO LA-PRESENTE. -
úna EÍAMA ILEGIBLE. MARIA DEL CARMEN PIZARRO “SABOGAL - TRADUCTORA PUBLICA

TESTIMONIO

L.DALGO

JURAMENTADA.+======
SELLO EN ALTO RELIEVE QUE DICE: MARIA DEL CARMEN PIZARRO. SABOGAL.- TRADUCTORA
PUBLICA JURAMENTADA - LINA - PERU.
AL MARSEN DE LA -FAGINA 2, 3 Y/4, UNA FIRMA ILEGIBLE. SELLO QUE DICE: MARIA DEL
CARMEN PIZARRO SABOGAL. - TRADUCTORA PUBLICA
SELLO-QUE DICE: TRADUCCION OFICIAL.
TRA.0079-04/0=====
UNITED STATES PF AMERICA (ESTADOS UNIDOS DE
STATE 0F CALIFORNIA (ESTADO DE CALIFORNIA)=
COUNTY OF LOS ANSBELES (CONDADO DE LOS ANGELES)

EN LA CIUDAD DE LOS ANGELES, ESTADO DE CALIFORNIA, ESTADOS SUNTDOS DE AMERICA, A

LOS 28 DIAS DEL MES DE FEBRERO/DE 2904, “ANTE MÍ, SHARON C.. FIERRO,. NOTARIA
PUBLICA DEL ESTADO! DE CALIFORMÍA, DEBIDAMENTE SÑDMBRADAC Y AUTORIZADA PARA ACTUAR
POMO TAL, COMPARECTERON: PERSONALMENTE. JÓMNGdo MORGAN. MAYOR: DE- EDAD, CIUDADANO
ESTADOUNIDENSE, VICEPRESIDEN e" a ETEPHEN P. PARISE,. MAYOR DE EDAD,
CIUDADANO - ESTADOUNIDENSE, CRÉTARTO, DEBIDAMENTE AUTORIZADOS El 18 DE
FEBRERO -DE_1999,, POR” gueno DEL y ae. e DE OCCIDENTAL PETROLEUM CORPORATION,
UNA CORPORATION: (SOCIEDAD ANONIMA) DUE SE CONSTITUYO. Y EXISTE 'AL AMPARO DE LAS
LEYES A 2 DE DELAWARE, ESTADOS UNIDOS DE AMERTCA:==

ÍONN Mí HORGAN Y STEPHEN P. PARISE PRESENTARON ANTE MI EL LIBRO DE ACTAS Y DEMAS
DOCUMENTOS DE OCCIDENTAL PETROLEUM CORPORATION” (EN ADELÁNTE DENOMINADA LA
COMPAÑIA") CON LA FINALIDAD DE CERTIFICAR LAS' FACULTADES CON Las QUE ACTUABAN
Y DECLARARON QUE, MEDIANTE EL PRESENTE DOCUMENTO, OTORGAN UN PODER ESPECIAL EN
NOMBRE Y REPRESENTACIÓN DE LA COMPAÑIA 4 FAVOR DE JOHN M. MINTERMAN, CIUDADANO
INGLES, IDENTIFICADO CON PASAPORTE ÑO, 761 008703, DONALD LIPINZKI, CIUDADANO
ESTADOUNIDENSE, IDENTIFICADO CON PASAPORTE MO. -133553057, -JORGÉ. AUGUSTO . PEREZ
TGTRAN, CIUDADANO PERUANO... IDENTIFICADO CON DOCUMENTO NACIONAL DÉ IDENTIDAD NO.
06353450 Y RICARDO PORFIRLO SILVA CHUECA, CIUDADAMO PERUANO,” IDENTIFICADO CON
CUMENTO: NACIONAL DE. ÍDENTIDAD NO. 07843940,-PARA QUE CUALQUIERA DE ELLOS, DE
ÑERA" INDIVIDUAL, REPRESÉNTE 4 LA COMPARIA EN LA, REPUBLICA” DEL PERÚ: SOZANDO -DE
LAS SIBUIENTES FACULTADES. =
(. REPRESENTAR A LA COMPARTA ANTE EL GOBIERNO” DEL, PERU. PARÁ- QUE PARTICIPE COMO
GARANTE DE-OCCIDENTAL PETROLERA DEL-PERU,.INC.,, SUCURSAL DEL —PERU,-EN TODAS LAS
NEGOCIACIONES: CONTRATOS, ADQUISICIONES O CESIOÑES, MODIFICACIONES Y POSIBLES
REFORMULACIONES DEL CONTRATO DE LICENCIA PARA LG EXPLORÁCION: Y EXPLOTACION DE

DAL

Pu

o

HIDROCARBUROS EN EL LOTE 54 (El CONTRATO DEL LOTE £4) DUE OCCIDENTAL PETROLERA
DEL PERU, ING., SÚCURSAL DEL PERU, EJECUTE O SUSCRIBA, INDEPENDIENTEMENTE DE GUE
POSEA D NO UNA PARTICIPACION DE 100% EN DIEHO CONTRATO, CON PERÚPETRO S.A, EN
PERU Y, EN GENERAL, RESOLVER CON PLENA AUTORIDAD TODOS LOS ASUNTOS AL RESPECTO.=
2. SUSCRIBIR Y OTORGAR, EN -REPRESENTACION DE LA COMPAÑIA, El CONTRATO DEL LOTE
64, D CUALBUTER ADQUISICION, CESTON, MODIFICACION O POSIBLES REFORMULACIONES DE

-DILHO CONTRATO, TOMO GARANTE DE OCCIDENTAL PETROLERA DEL PERU, _INC., SUCURSAL

DEL, PERU, Y EN DALIDAD DE INTERVINIENTE SUSCRIBIR-Y OTORGAR LA GARANTIA DE LA
COMPAÑIA, SEGUN El FORMATO QUE SE INDICA ER DICHO CONTRATO.=
3. DELEGAR PARCIALMENTE ESTE PODER ESPECIAL MANTENIENDO EN TODO MOMENTO LAS

ACULTADES “DELEDADAS, — Y ¿.RENOGAR DICHAS” DELEGACIONES .DE. FACULTADES A SU
DISCRECION ; CUANTAS YELES SEA NECESARIO. LOS REPRESENTANTES MO PUEDEN CONFERIR
El PODER DE'DELEGACÍON:, LA. FINALIZACIÓN DEL PODERCESPECIAL “OTORGADO A CUALDUIER
REPRESENTANTE ROMO) CONSECUENCIA DE SU pjs: al ajo Y OTRÁ CAUSA DARA
LUGAR ' A OYE DUEDEN SiN” EFEGTD pS ¡EGADIÉNES “CONFERIDAS POR DICHO
REPRESENTANTE, A MENOS QUE: ESTÁS : a TAL COMO SE ESTIPULA PARA EL
OTORGAMIENTO DE LAS mismas: Cl
asihisno, Jonny. Abra Y

PUBLICA - subcater y Ue EL PODER ESPECIAL OTORGADO POR EL PRESENTE. DOCUMENTO
NO Da DERECHO. í LOS PECRESENTANTES MENCIONADOS”A RECIBIR COMPENSACION DE NINGUNA
INDOLE.

LUEGO: DE EFEÉTUAR LA LECTURA DE ESTE DOCUMENTO, UAS PERSONAS ANTES. MENCIONADAS
LO RATIFICAN “Y, PROCEDEN 4 SUSCRIBIRLO CONMIBO, NOTARIA PÚBLICA INFRASCRITA, DE
LO-QUE, DOY FE:===e==========8=223233==
POR; OCCIDENTAL PETROLEUM CORPORATION
(FDO.), JOHN Wi. MORGAN, VICEPRESIDENTE EJECUTIV
(FDO. ) STEPHEN PO PARISE, SUBSECRETARIDS=====
(FD0.7 SHARON €, FIERRO, NOTARIA PUBLICA===
MI NOMRRANIENTO NO, 1309262 LLEGA A SU TERMIND E
STATE 0F CALIFDANTA TESTADO, DE CALIFORNIA) ===
COUNTY" OF LÓS ANGELES (CONDADO DE LOS AMBELES)==
CONNY B, MCCBRMACÉ,. REGISTRADORA. SECRETARIA: DE CONDADO=
Vo, CONNY By MÉCORMADE ' REGISTRADORA, «SECRETARIA DE CONDADO DEL CONDADO DE LOS
ANGÉLES, ESTADO DE. CALTEURNIA, SIENDO UNA ENTIDAD PUBLICA EN POSÉSION DE UN
SELLO POR LEY, POR EL PRESENTE CERTIFICO QUE+===========
SHARON D, FIÉRRO,==

Ñ
“SE LEGALIZA LÁ FIRMA QUE ANTECEDE DE LICIANA CIND.=

TESTIMONIO

DALGO

CuyD. NOMBRE REFRENDA EL DOCUMENTO PRECEDENTE, ERA, AL MOMENTO DE OTORGARLO.
NOTARIA: PUBLICA Y ESTABA OFICIALMENTE MOMBRADA Y AUTORIZADA POR LAS LEYES DEL
ESTADO DE CALIFORNIA PARA EXPEDIR DICHO INSTRUMENTO. ADEMAS, DEJO CONSTANCIA DE
OE DEBE DARSE PLENA FE Y CREDITO A TODDS LOS ACTOS OFICIALES QUE LA CITADA
NOTARIA PÚBLICA LLEVE A CABO EN CALIDAD DE TAL. — FINALMENTE. CERTIFICO QUE
conozco gl CALIGREFIA Y ESTOY PLENAMENTE CONVENCIDA DE LA AUTENTICIDAD DE La
FIRMA QUE FIGURA EN-EL/REFERIDO DOCUMENTO. =========e=
EN FE-DE LO CUAL FIRMD EL. PRESENTE Y ESTAMPO EL SELLO DE SECRETARIO DE CONDADO
DEL CONDADO DE LOS ANGELES EN MI DESPACHO, A LOS 25 DIAS DEL MES DE FEBRERO DE
2004,
POR: CONNY B. MCCORMACK==========.
REGISTRADORA /' SECRETARÍA DEL CONball======""
(FDO, JJ: PAXER, ADJUNTO //SELLO EN RELJÉVES=
CONSULADO: GENERAL MEL PERU EN LOS ANGELES » ECGUD
SE LESALTZA LA FIRMA QUE” ANTEGEDE ar” earn” REGISTRADOR, SECRETARIO DE
CONDADO: ÁDIUNTO. 5
SE LEGALIZA LA

LOs ANBELES, 26
(FDO) LEN C1N0,, CONSUL GENERAL” DEL PERU
ND. BE N+-2359 NO. DE DOCUMENTO: pre

NO. DE

REPUBLICA DEL PERU=========
MINISTERIO DE RELACIONES EXTERIORES=====:
DIRECCION DE ASUNTOS. CONSULARE
LEGALIZACIÓNES > -N0.231739===

NOTA: SE LEGALIZA LA FIRMA SIN JUZGAR EL CONTENIDO DEL DOCUMENTO.
LIMA, 4. DE MARZO DE 2004========
(FDO. ) BENJAMIN-VTETOR VIAL, CARHUAYILEA==
DEPARTAMENTO DE TRAMITES CONSULARES===
LEGALIZACTONES Y SELLO /- SELLO EN REL ÍEVE»===
RS/AM/EB=
130077 M4====
AL DORSO, SELLO QUE -PIEE:?
YO, LA INFRASCRITA TRADUCTORA PUBLICA JURAMENTADA, CERTIFICO UE LA PRESENTE ES

TESTIMONIO

UNA TRADUECTON FIEL Y CORRECTA DEL DOCUMENTO EN TDIDMA INGLES ADJUNTO.== as
ESTÁ" TRADUCCION NO DEBE INTERPRETARSE COMO RECONOCIMIENTO DE LA AUTENTICIDAD Y
VERACIDAD DEL CONTENIDO DEL TEXTO ORIGINAL, ======

EN. FE DE LD CUAL FIRMO Y SELLO EN LIMA A LOS 10 DIAS DEL MES DE MARZO DEL

UNA FIRMA ILEGIBLE. SELLO QUE DILE+ MARIA DEL TARMEN PIZARRO SAB =

TRADUCTORA PUBLICA JURAMENTADA.===
CONCLUSION=
FORMALIZADO EL TMSTRUMENTO LOS COMPARECIENTES LE DIERON LECTURA, DESPUES DE LO
CUAL SE AFIRMARON Y RATIFICARON EN SU CONTENIDO, DECLARANDO QUE SE TRATA DE. UN
D VALIDO>Y NO SIMULADO, MANIFESTANDO IGUALMENTE -CONOCER-LOS ANTECEDENTES Y/0
TITULOS QUÉ ORISINAN “FOR El FRÉSENTE INSTRUMENTO, Y DECLARANDO CONDCER SUS
IDENTIDADES 'RECIPRODAMENTE ASI COMO RECONOCER COMBÍBUYAS LÁS FIRMAS DE LA MINUTA
OUE“LA ORIGINA. LA PRESENTE ESOÑITURA PUBLICA SÉFINICIAEN LA FOJA: CON NUMERD DE
SERTE 4935051 Y TERMINA. EN CO FOJA' CONNUNEÑO UEWTERIE 4935074, DÉ LO QUE DOY
FE. FIRMADO: ANTONIO RODOLFO" STUnPELÉ - CoBUIHÉRNES, JORGE AUGUSTO PEREZ TAIMAN,
FRANCISCO GÁLVEZ DAiNd: ALBERTO: y vañILIAS” CUETO Y RICARDO PORFIRIO SILYA CHUECA,
CONCLUYA EL Procesabe FiRÑas EL DIALNDEVE DE SETIEMBRE=DEL DOS MIL CUATRO, ANTE
ML, TAROLAS CECILIA HIBACBO MORAN, NOTARIA DE LIMAJ==
ES bi 0 DE” LA ESCRITURA DUE CORRE: EN EL REGISTRO CÓN FECHA OCHO DE
SETIEMBRE DEL DOS MIL CUATRO, A FOJAS. 54,001-54,024, Y A SOLICITUD DE PARTE
INTERESADA EXPIDO, ÉL PRESENTE, DE ACUÉRDO A LEY EL QUE -RUBRICO' EN CADA UNA DE
SUS HOJAS; SELLO, SIGNO Y FIRMO EN LIMA, EL DIEZ DE DICIEMBRE DEL DOS MIL
CUATRO.

AL

INSCRIPCION
MODIFICATORÍA pe
LIMAS03 DE /DICI
SUNARP

SUPERINTENDENCIA NACIONAL.
DE LOS REGISTROS PUALICOS.
NOTARIA HIDALGO
Las Camelias 140 San Isidro
Central Telef 4422141

ZONA REGISTRAL. N” IX. SEDE LIMA
OFICINA REGISTRAL. LIMA

Telefax 4408798
EMAIL NOTARIA NOTARIAMIDALGQ.COM

TITULO N*

Fecha de Presentación

2004-00277468
13/09/2004

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N*" ASIENTO
MODIFICATORIA DE CONTRATOS 060016998 AGO04

Derechos S/.1,280.00 con Recibo(s) Numero(s) 00019923-62 00038369-62.
* LIMA, 03 de Diciembre de 2004

PR

TOMAS HUMBERTO AN LIMAY
REGISTRADO LICO

£ DE
CN
ZONA REGISTRAL N” IX. SEDE L)
SUNARP OFICINA REGISTRAL L

Ac N" Partida: 06006998

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
OCCIDENTAL PETROLERA DEL PERU, INC. SUCURSAL DEL PERU

REGISTRO DE PERSONAS JURIDICAS
RUBRO : MODIFICACION DE CONTRATO DE LICENCIA
A00004

Por escritura pública de fecha 08/09/2004 otorgada ante Notario Dr.Cecilia
Hidalgo Moran, Notario de Lima, comparecieron:

PERUPETRO S.A. debidamente representada por Antonio Rodolfo Stumpfle
Guimaraes, en su calidad de gerente general.

Occidental Petrolera del Peru, Inc., Sucursal del Perú debidamente
representada par Jorge Augusto Perez Taiman.

Talisman (Peru) Ltd., Sucursal Peruana, debidamente representada por
Francisco Galvez Dañino.

Amerada Hess Peru, Inc., Sucursal del Perú debidamente representada
por Alberto Varillas Cueto.

con intervención de:

Occidental Petroleum Corporation debidamente representada por Ricardo
Silva Chueca.

Con el fin de que conste la Inclusión de la lista de bienes y servicios cuya
adquisición otorga el derecho a la devolución del IGV, IPM u otro impuesto al
consumo, en el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 64, en los términos y condiciones que constan en
las cláusulas siguientes:

Cláusula Primera:

1.1. PERUPETRO y Atlantic Richfield Peru, Inc, Sucursal del Perú,
celebraron un contrato de Licencia para la explotación de Hidrocarburos en el
Lote 64, en adelante el contrato, el mismo que conforme a la ley fuera
aprobado por D.S. N” 033-95-EM y elevado a escritura publica con fecha
07/12/1995, ante el Notario Público de Lima, Dr. Ricardo Fernandini Barreda,
inscrito en el Asiento 1, P.E. 06006974 del Registro Público de
Hidrocarburos.

1.5 Mediante D.S. 027-2004-EM del 20/07/2004 fue aprobada la Modificación
del Contrato, para reflejar la cesión parcial por parte de Occidental Petrolera
del Peru, Inc., Sucursal del Perú, del 25% de participación en el contrato a
favor de Talisman (Peru) Ltd., Sucursal Peruana, y otro 25% de participación
en el contrato a favor de Amerada Hess Peru, Inc, Sucursal del Perú.
Modificación que corre inscrita en el As. AOO3 de la presente partida

Cláusula Segunda:

Por el presente documento PERUPETRO y Occidental Petrolera del Peru,
Inc., Sucursal del Perú, Talisman (Peru) Ltd., Sucursal Peruana, y Amerada
Hess Peru, Inc, Sucursal del Perú acuerdan incluir en el contrato la lista de

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
ZONA REGISTRAL N* IX. SEDE L!

SUNARP OFICINA REGISTRAL LI

AERINTENDENCIA NACIONAL. N” Partida: 06006998

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
OCCIDENTAL PETROLERA DEL PERU, INC. SUCURSAL DEL PERU

bienes y servicios aprobada por la Res. Ministerial N* 221-2004-MEM/DM de
fecha 31/05/2004, cuya adquisición otorga derecho a la devolución definitiva
del Impuesto General a las Ventas, Impuesto de promoción Municipal y de
cualquier otro impuesto al consumo que le sea trasladado o que pague
Occidental Petrolera del Perú, Inc., Sucursal del Perú, a partir del 14/05 del
2004, fecha de inicio del tercer periodo de la fase de exploración del mismo.
Así y mas extenso consta en el título archivado que dio mérito a la
inscripción.

El título fue presentado el 13/09/2004 a las 04:32:31 PM horas, bajo el N2
2004-00277468 del TomoDiario 0454.Derechos S/.1,280.00 con Recibo(s)
Numero(s) 00019923-62 00038369-62.-LIMA,03 de Diciembre de 2004.

SH

Página Número 2
Resolución del Superintendente Nacional de las Registros Públicos N"124-97-SUNARP
